                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    JEAN EMMANUEL RODRIGUEZ,
                                         HONORABLE NOEL L. HILLMAN
                    Plaintiff,

         v.                                     Civil Action
                                           No. 18-11166 (NLH/JS)
    THE STATE OF NEW JERSEY, et
    al.,
                                             MEMORANDUM OPINION
                    Defendants.



HILLMAN, District Judge:

       This matter comes before the Court by way of the motion to

dismiss filed by Defendants Hamilton Township Police and Gerhard

Thoresen (hereinafter, “Moving Defendants”). (See Defs.’ Mot.

[Docket Item 11].)      Plaintiff opposes this motion. (See Pl.’s

Opp’n [Docket Item 14].)       Moving Defendants did not file a brief

in reply.      For the reasons discussed below, Moving Defendants’

motion to dismiss will be denied.      The Court finds as follows:

       1.     Factual and Procedural Background. 1   Plaintiff alleges

that on June 18, 2018 he was engaged in a disagreement with

Defendant Richard Gary, an employee of Defendant New Jersey

Transit Corporation at the Hamilton Mall in Mays Landing, New



1 The facts alleged are drawn from the Complaint [Docket Item 1],
which the Court must accept as true for purposes of this motion.
Jersey. (See Compl. [Docket Item 1], 3.)     Plaintiff alleges that

Defendant Gary made a false statement to Defendant Thoresen, a

police officer employed by Defendant Hamilton Township Police.

(Id.)     Plaintiff further alleges that Defendant Thoresen

permitted Defendant Gary to retain Plaintiff’s transit fare

while removing Plaintiff from a bus. (Id.)     Plaintiff admits

that during the disagreement he threw two dimes “towards”

Defendant Gary. (Id.)     Additionally, Plaintiff alleges that

Defendant Thoresen attempted to separate Plaintiff from

Defendant Gary, but that Defendant Gary was nevertheless able to

strike Plaintiff multiple times and the altercation included

Defendant Thoresen falling on top of Plaintiff. (Id.)     Later,

Plaintiff alleges, Defendant Thoresen wrongfully charged

Plaintiff with assaulting Defendant Gary. (Id.)

     2.      Plaintiff filed the present Complaint on June 26,

2018. (See generally id.)     On December 11, 2018, the late Hon.

Jerome B. Simandle, U.S.D.J., screened the Complaint for sua

sponte dismissal for failure to state a claim under Federal Rule

of Civil Procedure 12(b)(6), as required by 28 U.S.C. §

1915(e)(2)(B), and determined that the Complaint sufficiently

stated a claim for relief under 42 U.S.C. § 1983 against all

Defendants. (See Order [Docket Item 2].)     Judge Simandle’s Order

further permitted the Complaint to be filed and for summons to

issue in this case. (See id.)


                                   2
     3.   Standard of Review.   Under Fed. R. Civ. P. 12(b)(6), a

party may file a motion to dismiss for failure to state a claim

upon which relief can be granted.      When considering a motion to

dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

true all well-pleaded allegations in the complaint and draw all

reasonable inferences in favor of the plaintiff. See Erickson v.

Pardus, 551 U.S. 89, 93–94 (2007) (per curiam).     A motion to

dismiss may only be granted if a court concludes that the

plaintiff has failed to set forth fair notice of what the claim

is and the grounds upon which it rests that make such a claim

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

     4.   Although the Court must accept as true all well-

pleaded factual allegations, it may disregard any legal

conclusions in the complaint. Fowler v. UPMC Shadyside, 578 F.3d

203, 210–11 (3d Cir. 2009).   A plaintiff should plead sufficient

facts to “raise a reasonable expectation that discovery will

reveal evidence of the necessary element,” Twombly, 550 U.S. at

556, and “[a] pleading that offers labels and conclusions or a

formulaic recitation of the elements of a cause of action will

not do.” Iqbal, 556 U.S. at 678.

     5.   Discussion.   The instant motion asserts that the

allegations in the Complaint must be dismissed against the

Moving Defendants because Plaintiff fails to state any plausible


                                   3
claim for relief as to them. (See Defs.’ Mot. [Docket Item 11].)

Plaintiff opposes the motion. (See Pl.’s Opp’n [Docket Item

14].)     Moving Defendants proffer two arguments in support of

their motion to dismiss and the Court shall address each in

turn.     For the following reasons, the Court will deny Moving

Defendants’ motion to dismiss.

     6.      Alleged use of force by Defendant Thoresen.   Moving

Defendants’ first argument in support of their present motion

reads, in its entirety:

             Plaintiff’s [C]omplaint does not set forth any
             facts establishing a claim of excessive force
             by Defendant Thoresen. The [C]omplaint does
             not allege any force by Defendant Thoresen.
             In fact, the opposite is alleged in the
             [C]omplaint. Defendant [Thoresen] tried to
             protect Plaintiff and Defendant Gary from each
             other. All allegations of force are by
             Defendant Gary and Plaintiff.

(Mov. Defs.’ Br. [Docket Item 11-1], 2-3 on the docket.)      Moving

Defendants do not present or analyze the legal standard relating

to Plaintiff’s excessive force claim; they only assert that

Plaintiff’s Complaint does not contain any allegations that

Defendant Thoresen used any force whatsoever. (See id.)

However, reading Plaintiff pro se’s Complaint liberally, as the

Court must, the Complaint appears to allege that Defendant

Thoresen and Defendant Gary worked in concert to assault

Plaintiff, with Defendant Thoresen acting as a “human shield”

for Defendant Gary, who physically struck Plaintiff. (See


                                   4
Complaint [Docket Item 1], 3.)     The Complaint also alleges that

Defendant Gary later used Defendant Thoresen to pin Plaintiff to

the ground, allowing Defendant Gary to kick Plaintiff while he

was defenseless. (See id.)     The Complaint thereby alleges that

Defendant Thoresen either alone or in concert with Defendant

Gray physically restrained Plaintiff, allowing Defendant Gray to

strike Plaintiff.     If the further allegation that there was no

justification for the physical restraint or strikes against

Plaintiff is taken as true, which it must be at this juncture,

the Complaint makes sufficient facial allegations for a claim of

excessive force against Officer Thoresen.

     7.   Alleged     malicious   prosecution   and   false   arrest   by

Defendant Thoresen.    Moving Defendants’ second argument in support

of their present motion reads, in its entirety:

          Plaintiff alleges that Defendant Thoresen
          charged    him   with    aggravated    assault.
          Plaintiff admits he “threw dimes” at Defendant
          Gary.   According    to    the   [C]omplaint[,]
          Defendant Gary was a bus driver employed by
          [Defendant] New Jersey Transit [Corporation].
          While throwing dimes at a person would
          normally be a simple assault, it is an
          aggravated assault when upon an operator of a
          motorbus. N.J.S.A. [§] 2C:12- 1(b)(5)(g).
          Based   upon   the   facts    alleged  in   the
          [C]omplaint, there is no viable claim for
          malicious prosecution. The [C]omplaint does
          not allege that Plaintiff was arrested, but if
          he was, there is no viable claim for false
          arrest for the same reason.




                                    5
(Mov. Defs.’ Br. [Docket Item 11-1], 3 on the docket.)    Again,

as above, Moving Defendants do not present or analyze the legal

standards applicable to these claims. (See id.)   Furthermore,

this argument misstates what is contained in the Complaint.    The

Complaint alleges that Plaintiff threw “two dimes towards

[Defendant] Gary.” (Complaint [Docket Item 1], 3.) This sentence

differs from Moving Defendants’ recitation insofar as throwing

dimes “towards” Defendant Gary does not necessarily mean that

Plaintiff intended that the dimes hit Defendant Gary or that

such a throw was intended to cause Defendant Gary any fear of

being struck by the dimes.   Moving Defendants, while citing to

New Jersey’s statute regarding the penalty for assaulting the

operator of a motorbus, do not so much as attempt to analyze the

elements of this offense or their applicability to this case.

(See generally Mov. Defs.’ Br. [Docket Item 11-1].)   There is no

allegation in the Complaint or in Moving Defendants’ papers that

Defendant Gary was actually injured by Plaintiff’s actions, nor

that Plaintiff “throwing two dimes towards [Defendant] Gary” was

an attempt to cause Defendant Gary bodily injury, nor that this

throw was intended to put Defendant Gary in fear of imminent

serious bodily injury.   Without such a showing, Moving

Defendants’ request to dismiss the portion of the Complaint

alleging malicious prosecution must be denied.




                                 6
     8.   Additionally, while the Complaint does not allege that

Plaintiff was handcuffed or that he was transported to jail, the

allegations that Plaintiff was physically restrained and then

later charged by Defendant Thoresen with aggravated assault

against Defendant Gary, in conjunction with the allegations

pertaining to malicious prosecution described, supra, and when

read liberally, are sufficient to make out a claim for false

arrest.   Therefore, this portion of Moving Defendants’ motion to

dismiss must also be denied.

     9.   Conclusion.    For the foregoing reasons, the Court will

deny Moving Defendants’ motion to dismiss.    The accompanying

Order will be entered.



October 25, 2019                      s/ Noel L. Hillman
Date                                  NOEL L. HILLMAN
                                      U.S. District Judge

At Camden, New Jersey




                                  7
